
	
		I
		111th CONGRESS
		1st Session
		H. R. 332
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Ms. Lee of California
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To provide that no funds made available to the Department
		  of the Treasury may be used to implement, administer, or enforce regulations to
		  require specific licenses for travel-related transactions directly related to
		  educational activities in Cuba.
	
	
		1.Short titleThis Act may be cited as the
			 Pursuit of International Education
			 (PIE) Act of 2009.
		2.Limitation on use of
			 funds to implement, administer, or enforce regulations to require specific
			 licenses for travel-related transactions directly related to educational
			 activities in Cuba
			(a)LimitationNo funds made available to the Department
			 of the Treasury may be used to implement, administer, or enforce the amendments
			 made to paragraphs (a) and (b) of section 515.565 of title 31, Code of Federal
			 Regulations (relating to specific licenses for United States academic
			 institutions and other specific licenses), as published in the Federal Register
			 on June 16, 2004 (69 Fed. Reg. 33772).
			(b)ExceptionThe
			 limitation in subsection (a) shall not apply to the implementation,
			 administration, or enforcement of section 515.560(c)(3) of title 31, Code of
			 Federal Regulations.
			
